USCA4 Appeal: 22-1872      Doc: 14         Filed: 11/28/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1872


        NORMAN G. GLENN; ALSTON WARDELL GLENN,

                            Plaintiffs - Appellees,

                     v.

        GURLEY E. GLENN,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Loretta C. Biggs, District Judge. (1:21-cv-00510-LCB-JLW)


        Submitted: November 22, 2022                                Decided: November 28, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        Gurley E. Glenn, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1872      Doc: 14          Filed: 11/28/2022     Pg: 2 of 2




        PER CURIAM:

               Gurley E. Glenn seeks to appeal the district court’s order denying reconsideration

        of its prior order remanding Plaintiffs’ civil action to a North Carolina state court. Because

        the district court based its decision to remand on a lack of subject matter jurisdiction, this

        court lacks jurisdiction to review that decision. Ellenburg v. Spartan Motors Chassis, Inc.,

        519 F.3d 192, 196 (4th Cir. 2008). Accordingly, we deny Glenn’s motion for a mechanic’s

        lien and dismiss the appeal. We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                        DISMISSED




                                                      2